CALDWELL, Justice
(dissenting).
Claimant, a passenger in an automobile driven by a fellow employee on July 20, 1964, alleged her injury was occasioned by striking her forehead against the windshield when the car stopped suddenly from a speed of five to seven miles per hour. The windshield was not damaged and the driver testified the claimant did not strike her head.
There was testimony by five doctors. One, to whom respondent went the day after the alleged injury; a second, who examined her more than a month after the accident; a third, an ear specialist, to whom she was referred; a fourth, a neurologist to whom she was also referred, and the fifth, an ear specialist. Of the five doctors, only one, a general practitioner who examined her a month after the alleged accident, thought the injury was causally related to the accident. More specifically, he testified a perforated eardrum could have resulted from *165a blow on the head. The ear specialist who examined claimant a week after the accident doubted whether she even had an eardrum in the defective ear. Another specialist, who operated on the ear six months after the accident, testified she practically had no eardrum when he saw her.
All the doctors, with the exception of Dr. MacGregor, the general practitioner, testified that claimant’s hearing difficulties were caused by chronic infection of the left ear that long antedated the accident. Drs. Holzer and Borsanyi strongly asserted the absence of causal relationship between claimant’s loss of hearing and the alleged accident. Dr. Holzer testified the claimant had given him a history of hearing impairment since a 1956 operation, and that he declined respondent’s request for a statement relating her loss of hearing to the alleged accident of 1964.
Claimant testified that she had had no trouble with her hearing prior to the accident, although the record discloses that in 1956 an operation, a modified radical mastoidectomy was performed on her ear and that, at the time of the operation, claimant, had, for a period of ten years, experienced a chronically draining left ear and suffered from acute mastoiditis. Later, in July of the same year, a tympanoplasty was performed on her ear in an effort to restore hearing and, in this operation, a small skin graft was placed over the perforation in her eardrum.
Claimant’s testimony that she had not had trouble with her hearing prior to the accident is contrary to all evidence, including the history she related to the doctor who saw her first after the accident, and is unworthy of belief.
I would quash the order of the Full Commission and preserve the distinction between Workmen’s Compensation and Health and Accident Insurance.
THOMAS, J., and SACK, Circuit Judge, concur.